


110 HR 5373 IH: Consumer and Manufacturer Energy

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5373
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  energy efficient appliance credit and the nonbusiness energy property
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer and Manufacturer Energy
			 Efficiency Tax Credit Extension Act of 2008.
		2.Extension of
			 energy efficient appliance credit
			(a)In
			 general
				(1)Extension of the
			 credit to include appliances manufactured in 2008 or 2009
					(A)Extension of
			 credit relating to dishwashersSection 45M(b)(1)(A) of the Internal
			 Revenue Code of 1986 is amended—
						(i)by striking 2006 or 2007,
			 and and inserting 2006, 2007, 2008, or 2009,,
						(ii)in clause (ii)—
							(I)by
			 inserting in the case of a dishwasher manufactured in 2006 or
			 2007, before meets, and
							(II)by striking the
			 period at the end and inserting , and, and
							(iii)by
			 adding at the end the following new clause:
							
								(iii)in the case of a dishwasher manufactured in
				2008 or 2009, meets the requirements of the Energy Star program which are in
				effect for dishwashers in
				2008.
								.
						(B)Extension of
			 credit relating to clothes washersSection 45M(b)(1)(B) of such
			 Code is amended—
						(i)by
			 striking 2006 or 2007, and and inserting 2006, 2007,
			 2008, or 2009,,
						(ii)in clause (ii)—
							(I)by inserting
			 in the case of a clothes washer manufactured in 2006 or 2007,
			 before meets, and
							(II)by striking the
			 period at the end and inserting , and, and
							(iii)by
			 adding at the end the following new clause:
							
								(iii)in the case of a clothes washer
				manufactured in 2008 or 2009, meets the requirements of the Energy Star program
				which are in effect for dishwashers in
				2008.
								.
						(C)Extension of
			 credit relating to refrigeratorsSection 45M(b)(1)(C) of such Code is
			 amended—
						(i)by
			 striking 2006 or 2007 each place it appears and inserting
			 2006, 2007, 2008, or 2009, and
						(ii)in
			 clause (i)(I), by striking 2006 and inserting 2006, 2008,
			 or 2009.
						(2)Updating the
			 energy savings percentageSection 45M(b)(2)(B) of such Code
			 (relating to the energy savings percentage) is amended—
					(A)by striking
			 in 2007 each place it appears and inserting in
			 2008, and
					(B)by striking in 2005 and
			 inserting in 2006.
					(3)Updating the
			 eligible production amount
					(A)In
			 generalSection 45M(c) of such Code (relating to the eligible
			 production) is amended by striking 3-calendar each place it
			 appears and inserting 2-calendar.
					(B)Technical
			 correctionSection 45M(c)(1) of such Code is amended by striking
			 paragraphs and inserting paragraph.
					(4)Updating the
			 aggregate credit amount allowedSection 45M(e)(1) of such Code
			 (relating to the aggregate amount of credit allowed) is amended by inserting
			 before the period beginning after December 31, 2007.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to appliances manufactured after December 31, 2007.
			3.Extension of
			 nonbusiness energy property credit
			(a)In
			 generalSection 25C(g) of the
			 Internal Revenue Code of 1986 (relating to the termination date) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2009.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
			
